DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on February 16th, 2021 have been entered and accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
	Such claim limitation(s) is/are: cap member in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka (US 2014/0117576) in view of Shibata (US 2002/0189781).
Regarding claims 1 and 10, Hanaoka teaches an injection molding apparatus (Abstract) comprising: a fixed die (ref. #1012) including a gate via which a molding material flows in (Para. 65); a movable die (ref. #1014) that forms along with the fixed die a cavity and separates from the fixed die at a point of time of mold opening (Para. 86); an open-gate hot runner (ref. #1046) that includes a nozzle including a channel that guides the molding material to the gate (Para. 81) and a heater that heats the channel (Para. 70), It would have been obvious to one of ordinary skill in the art at the time to make the hot runner attachable to and detachable from the fixed die to optimize process efficiency, as it has been held that making an apparatus separable is prima facie obvious in the absence of new or unexpected results. See MPEP § 2144.04V. However, Hanaoka does not teach the apparatus comprising a cap member disposed between the fixed die and the hot runner.
Yet in a similar field of endeavor, Shibata teaches an injection molding apparatus comprising a fixed mold plate (ref. #3) and a runner (ref. #11) comprising a nozzle (Para. 58 – 60). Shibata teaches the apparatus further comprising heat insulation means (ref. #16: comprises with the instant cap member) disposed between the fixed die and the runner (Para. 19 – 23; Para. 59). Furthermore, it would have been obvious to one of ordinary skill in the art that the melting point of the heat insulating means would be higher than the melting point of the molding material to avoid complications during heating, as described by Shibata (Para. 22).
 It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Hanaoka by forming the apparatus with a heat insulation means, in the form of a cap member, arranged between the fixed die and the hot runner as taught by Shibata. One would be motivated to make this modification to reduce molding deficiencies based on temperature differences during heating (Shibata – Para. 22).
Regarding claim 2, Hanaoka in view of Shibata teaches the invention disclosed in claim 1, as described above. Furthermore, Shibata teaches the nozzle has a plurality of nozzle openings (ref. #26) in a circumferential direction of the nozzle (Fig. 5; Para. 89), a front-end surface of the nozzle and the gate form a gate opening (gate cut portion: Para. 42 – 44), and the gate opening (ref. #23) has a ring-like shape when viewed in a first direction from a fixed die toward a movable die (Fig. 4, Fig. 5).
Regarding claim 3, Hanaoka in view of Shibata teaches the invention disclosed in claim 1, as described above. It would have been obvious to one of ordinary skill in the art to select a cap member with a lower coefficient of thermal expansion than the nozzle, for the purpose of avoiding damage to the nozzle, due to expansion of the cap member during heating.
Regarding claim 4, Hanaoka in view of Shibata teaches the invention disclosed in claim 1, as described above. It would have been obvious to one of ordinary skill in the art to select a cap member with a lower thermal conductivity than the fixed die, for the purpose of avoiding damage to the apparatus due to electrical conduction generated from heating.
Regarding claim 5, Hanaoka in view of Shibata teaches the invention disclosed in claim 1, as described above. It would have been obvious to one of ordinary skill in the art to select a cap member with a lower thermal conductivity than the molding material, for the purpose of avoiding defects to the molding material due to electrical conduction generated from heating.
Regarding claim 6, Hanaoka in view of Shibata teaches the invention disclosed in claim 1, as described above. Furthermore, Shibata teaches a clearance between the cap member (ref. #16) and the nozzle (ref. #1) is smaller than a clearance between the cap member (ref. #16) and the fixed die (ref. #3) (Fig. 1; Para. 23).
Regarding claim 7, Hanaoka in view of Shibata teaches the invention disclosed in claim 1, as described above. Furthermore, Shibata teaches the cap member contains ceramic (Para. 23).
Regarding claim 8, Hanaoka in view of Shibata teaches the invention disclosed in claim 1, as described above. Furthermore, Shibata teaches a control section that controls injection of the molding material via the nozzle and a temperature of the heater, wherein the control section, when stopping injecting the molding material via the nozzle, lowers the temperature of the heater as compared with the temperature at a point of time of injection of the molding material via the nozzle (Para. 37 – 40).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka and Shibata as applied to claim 1 above, and further in view of Kawakubo (JP 2009269182, using the attached English translation).
Regarding claim 9, Hanaoka in view of Shibata teaches the invention disclosed in claim 1, as described above. However, these references do not teach the apparatus further comprising a plasticizer that plasticizes a solid material to generate the molding material.
Yet in a similar field of endeavor, Kawakubo teaches an injection molding machine comprising a plasticizer that plasticizes a solid material to generate the molding material (Para. 22), wherein the plasticizer (Para. 27) includes a drive motor (ref. #25), a screw (ref. #24) that is rotated by the drive motor (Para. 38)and has a groove formation surface where a spiral groove is formed (Para. 32), a barrel (ref. #23) having a facing surface that faces the groove formation surface and provided with a through hole (Fig. 4 – 6; Para. 32), and a heating section (ref. #26) that heats the barrel (Para. 39). 
It would have been obvious to one of ordinary skill in the art at the time to combine a plasticizer for plasticizing a solid material to generate the molding apparatus, as taught by Kawakubo with the invention of Hanaoka and Shibata. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743